17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 1 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 2 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 3 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 4 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 5 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 6 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 7 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 8 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 9 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 10 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 11 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 12 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 13 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 14 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 15 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 16 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 17 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 18 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 19 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 20 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 21 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 22 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 23 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 24 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 25 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 26 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 27 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 28 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 29 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 30 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 31 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 32 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 33 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 34 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 35 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 36 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 37 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 38 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 39 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 40 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 41 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 42 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 43 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 44 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 45 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 46 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 47 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 48 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 49 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 50 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 51 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 52 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 53 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 54 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 55 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 56 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 57 of 58
17-03545-FPC11   Doc 129   Filed 11/16/18   Entered 11/16/18 14:58:58   Pg 58 of 58
